DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (9526412) in view of Maier-Hein et al. (20130245461).
With respect to claim 1, Yang et al. teach of a polarization-sensitive optical coherence tomography imaging method  to obtain one or more polarization-sensitive optical coherence tomography images of a tissue region (col. 7 lines 51-col. 8 line 14).  Yang et al. teach of processing the polarization-sensitive optical coherence tomography images to generate volumetric image data providing a spatial map of structures within the tissue region (col. 13 lines 6-32).  Yang et al. teach of image processing the images or scans to generate a local volumetric image data or scans of any suitable dimension to limit the area of the tissue being scanned (col. 8 lines 26-42). Yang et al. teach of processing the scans to generate spatial map of various layers of tissue and processing the local volumetric image data or thresholded image data to identify atrophic disease regions to narrow it down to specific regions of interest (col. 12 lines 9- 16 lines 26-57). Yang et al. also explicitly teach of image enhancement techniques of anisotropic diffusion filtering to remove anisotropic structures in the tissue (col. 13 lines 52-57). It would therefore be obvious to one that by applying proper thresholding techniques to narrow it down to specific regions of interest before surgical treatment, one would be able to reduce damage to anisotropic structures within tissue that are not required to be subjected to surgical treatment. 
With respect to claim 7, Yang et al. describe anisotropic tissue structure as nerve fiber layer (col. 6 lines 62-63). With respect to claims 16 and 17, Yang et al. furthermore teach of the tissue region to comprise of tissue volume residing below the exposed tissue surface and exposed surface itself since the teaching is directed to plurality of tissue layers (claim 1).
With respect to claim 1, Yang et al. do not explicitly teach of the image registration/processing steps between a pre-operative image data and the patient reference frame. In a similar field of endeavor Maier-Hein et al. teach of an image processing method of tracking trajectory to a region of interest where the surgical treatment is conducted with a high level of accuracy to reduce damage to surrounding body parts or tissue [0064].  Maier-Hein et al. teach of a position tracking means adapted to determine position and/or orientation of the sensor and track the instrument by sensing a distance of the sensor to the instrument and comparing the true pose of the instrument with the predetermined pose and/or planned trajectory and guide the user to bring them into correspondence [0147].  Maier-Hein et al. teach of aligning pre-operative or predetermined image data with second image data, processing the two sets of image data to determine suitable trajectory for surgical operation to reduce damage to unnecessary tissue structure or local anisotropic tissue structure [0057-0064]. Maier-Hein et al. specifically teach of registration technique to align the image data sets to ensure proper path to region of interest [0118-0120]. Maier-Hein et al. teach of displaying the identified surgical location and trajectory [0057, 0058, 0064, 0068, 0088, 0090]. Maier-Hein et al. also teach of options presented to the user to select and move the surgical instrument with respect to the tractography information is generated based on pre-operative or predetermined image data and second or localized image data [0059, 0061, 0063, 0064].  Maier-Hein et al. teach of using the tracked position and orientation of the probe or sensor for combining the images to form the image frames which may comprise information acquired over a plurality of image images to contribute to more precise registration or to transform the volumetric image data into the patient reference frame [0050].  Maier-Hein et al. also teach of evaluating multiple layers of the tissue or body part [0133].  With respect to claim 15, Yang et al. do not teach of a surgical access port.  Maier- Hein et al. teach of a surgical point of entry or access point or port for the surgical operation where the physician may insert the needle through the surface of the patient and move the tip of the needle to a predetermined body part through a skin entry point [0058, 0064].   It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Maier-Hein et al. to modify Yang et al. to ensure a more accurate trajectory and pathway to region of interest with high level of accuracy, reduce damage to undesired tissue structures and allow the surgeon to operate on the patient with enhanced precision [Maier-Hein, [0006, 0064]].  
5.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Maier-Hein et al. and further in view of McIntyre et al. (9760688).  Yang et al. do not explicitly teach of the tractography information.  As previously mentioned, in a similar field of endeavor Maier-Hein et al. teach of aligning pre-operative or predetermined image data with second image data, processing the two sets of image data to determine suitable trajectory for surgical operation to reduce damage to unnecessary tissue structure or local anisotropic tissue structure [0057-0064]. Maier-Hein et al. specifically teach of registration technique to align the image data sets to ensure proper path to region of interest [0118-0120]. Maier-Hein et al. teach of displaying the identified surgical location and trajectory [0057, 0058, 0064, 0068, 0088, 0090]. Maier-Hein et al. also teach of options presented to the user to select and move the surgical instrument with respect to the tractography information is generated based on pre-operative or predetermined image data and second or localized image data [0059, 0061, 0063, 0064]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Maier-Hein et al. to modify Yang et al. to ensure a more accurate trajectory and pathway to region of interest with high level of accuracy, reduce damage to undesired tissue structures and allow the surgeon to operate on the patient with enhanced precision [Maier-Hein, [0006, 0064]].  
The previous references however do not refer to brain tissue and fiber tracts.  In a related field of endeavor McIntyre et al. teach of method for evaluating various tissue structures including anisotropic tissue properties which includes brain tissue and fiber tracts (col. 11 lines 1-27). It would have therefore been obvious to one of ordinary skill in the art to use the teaching by McIntyre et al. to modify Yang et al. to more effectively predict the particular volume of tissue and obtain the desired trajectory to the target region such as the brain to avoid damage to surrounding tissue (McIntyre, col. 1 lines 54-56 lines 64-67).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/               Primary Examiner, Art Unit 3793